

114 S319 IS: To designate a mountain in the State of Alaska as Mount Denali.
U.S. Senate
2015-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 319IN THE SENATE OF THE UNITED STATESJanuary 29, 2015Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate a mountain in the State of Alaska as Mount Denali.1.Designation of Mount Denali
			 in the State of Alaska(a)In
 generalThe mountain located at 63° 04′ 12″ N, by 151° 00′ 18″ W, in the State of Alaska shall be known and designated as Mount Denali.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the mountain described in subsection (a) shall be deemed to be a reference to Mount Denali.